DETAILED ACTION
This communication is in response to the amendment filed 7/13/22 in which claims 1, 8, and 15 were amended, and claims 21-23 were newly presented for examination. Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The (2) information disclosure statements (IDS) submitted on 7/13/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 2006/0236246 A1; published Oct. 19, 2006) in view of Kasriel (US 2003/0204490 A1; published Oct. 30, 2003) and Homsany (US 20140181155 A1; published Jun. 26, 2014).
Regarding claim 1, Bono discloses [a] system for enabling a plurality of mobile communications devices to be used in parallel to comment on presentation slides within a deck, the system comprising: (see paragraph 26)
at least one processor configured to: (see paragraph 28)
receive from a first of the plurality of mobile communications devices, a first instance of a first graphical code [representing a link associated with a first repository] captured from a first slide during a presentation, or a decryption of the first instance of the first graphical code, and an associated first comment on the first slide; (see paragraphs 9 (reviewers post comments relating to a particular slide), 30 (the system electronically associates each comment with the slide being viewed by the reviewer, with every comment there is associated a number which represents a slide in the slide set))
receive from a second of the plurality of mobile communications devices, a second instance of the first graphical code [representing a link associated with the first repository] captured from the first slide during the presentation or a decryption of the second instance of the first graphical code, and an associated second comment on the first slide; (see paragraphs 9 (reviewers post comments relating to a particular slide out of a set of slides), 30 (the system electronically associates each comment with the slide being viewed by the reviewer, with every comment there is associated a number which represents a slide in the slide set))
receive from a third of the plurality of mobile communications devices, a first instance of a second graphical code [representing a link associated with a second repository] captured from a second slide during the presentation or a decryption of the first instance of the second graphical code, and an associated third comment on the second slide; (see paragraphs 9 (reviewers post comments relating to a particular slide out of a set of slides), 30 (the system electronically associates each comment with the slide being viewed by the reviewer, with every comment there is associated a number which represents a slide in the slide set))
receive from a fourth of the plurality of mobile communications devices, a second instance of the second graphical code [representing a link associated with the second repository] captured from the second slide during the presentation or a decryption of the second instance of the second graphical code, and an associated fourth comment on the second slide; (see paragraphs 9 (reviewers post comments relating to a particular slide out of a set of slides), 30 (the system electronically associates each comment with the slide being viewed by the reviewer, with every comment there is associated a number which represents a slide in the slide set))
display to a presenter of the deck the first comment and the second comment in association with the first slide; and (see paragraph 9 (all comments made with respect to a particular slide are viewed together))
display to the presenter of the deck, the third comment and the fourth comment in association with the second slide (see paragraph 9 (all comments made with respect to a particular slide are viewed together)).
Bono teaches recording reviewer comments associated with slide page numbers in a storage table in order to later collate and present the comments associated with a particular slide. Yet, Bono does not disclose capturing from a first slide a first graphical code representing a link associated with a first repository or capturing from a second slide a second graphical code representing a link associated with a second repository in such a way as to use the graphical codes to identify the repositories associated with the respective slides. However, Homsany teaches automatically storing imaged documents in a particular file storage locations based on machine-readable indicia (e.g., a bar code) that is included within the document. Abstract. Content is directed to specified storage locations by making a copy of the content and sending that digital copy of the content to the specified storage location indicated by a machine-readable indicium (e.g., a bar code, such as a QR code) that contains storage location information. See paragraphs 10, 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bono to utilize machine readable indicia to identify repositories where the comments associated with the first and second slides will be respectively stored, at least because doing so would provide a quick and efficient way to store content to particular storage locations. Homsany, paragraph 1.
Although Bono teaches recording reviewer comments and associated page numbers in a slide kit in a storage table and then presenting the comments in association with the corresponding slides, Bono does not expressly disclose perform a lookup associated with the first graphical code, to identify the first repository associated with the first slide of the presentation; aggregate the first comment and the second comment in the first repository; perform a lookup associated with the second graphical code, to identify the second repository associated with the second slide of the presentation; aggregate the third comment and the fourth comment in the second repository. However, Kasriel teaches a collaboration system in which an annotation is associated within an object within a web page of a website that contains the web page and is stored at a database of annotations appropriately indexed to the associated page, site, or other file identifier. See paragraph 35. Thereafter, when another user accesses the associated page, site, or file, the database for annotations associated with the associated page, site, or file is searched, and if such annotations are found they are displayed concurrently. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bono to search the stored reviewer comments in order to present the comments associated with a particular slide. Doing so would allow collaborators to review the slides and view the comments of other reviewers in relation to specific slides.
Claims 8 and 15 are CRM and method claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono further discloses wherein the first graphical code includes at least one of a bar code and a QR code (see paragraphs 81-83).
Claims 9 and 16 are CRM and method claims corresponding to claim 2 and are similarly rejected.

Regarding claim 3, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono further discloses wherein the first repository and the second repository constitute separate portions of a common file (see paragraph 30).
Claims 10 and 17 are CRM and method claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono further discloses wherein the at least one processor is configured to display in real time to the presenter during the presentation at least one of the first comment, the second comment, the third comment, and the fourth comment (see Figure 2, paragraphs 36-38).
Claims 11 and 18 are CRM and method claims corresponding to claim 4 and are similarly rejected.

Regarding claim 5, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono further discloses wherein the at least one processor is further configured to aggregate the first comment, the second comment, the third comment, and the fourth comment into a common electronic word processing document (see paragraph 30).
Claims 12 and 19 are CRM and method claims corresponding to claim 5 and are similarly rejected.

Regarding claim 6, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono further discloses wherein the at least one processor is further configured to present the first comment, the second comment, the third comment, and the fourth comment in a chat during the presentation (see Figure 2, paragraphs 37, 39).
Claims 13 and 20 are CRM and method claims corresponding to claim 6 and are similarly rejected.

Regarding claim 7, Bono, in view of Homsany and Kasriel, discloses the invention of claim 6 as discussed above. Bono further discloses Homsany and wherein the at least one processor is configured to cause a first portion of the chat containing the first comment and the second comment to be co-presented in association with the first slide and to cause a second portion of the chat containing the third comment and the fourth comment to be co-presented in association with the second slide (see Figure 2, paragraphs 36-39).
Claim 14 is a CRM claim corresponding to claim 7 and is similarly rejected.

Regarding claim 21, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono does not disclose wherein the decryption of the first instance of the first graphical code including converting the first graphical code into a plain text memory location associated with the first slide. However, Homsany teaches automatically storing imaged documents in a particular file storage locations based on machine-readable indicia (e.g., a bar code) that is included within the document, Abstract, the machine-readable code referring to a particular folder in which the content is to be stored, e.g., a cloud-based file storage system, a particular folder on a storage device. Content is directed to specified storage locations by making a copy of the content and sending that digital copy of the content to the specified storage location indicated by a machine-readable indicium (e.g., a bar code, such as a QR code) that contains storage location information. See paragraphs 10, 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bono to utilize machine readable indicia to identify repositories where the comments associated with the first and second slides will be respectively stored, at least because doing so would provide a quick and efficient way to store content to particular storage locations. Homsany, paragraph 1.

Regarding claim 23, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono teaches recording reviewer comments associated with slide page numbers in a storage table in order to later collate and present the comments associated with a particular slide. Yet, Bono does not disclose wherein the first graphical code and the second graphical code include an activatable link to access a particular location in a repository storing data associated with a particular location in the electronic document. However, Homsany teaches automatically storing imaged documents in a particular file storage locations based on machine-readable indicia (e.g., a bar code) that is included within the document, Abstract, the machine-readable code referring to a particular folder in which the content is to be stored, e.g., a cloud-based file storage system, a particular folder on a storage device. Content is directed to specified storage locations by making a copy of the content and sending that digital copy of the content to the specified storage location indicated by a machine-readable indicium (e.g., a bar code, such as a QR code) that contains storage location information. See paragraphs 10, 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bono to utilize machine readable indicia to identify repositories where the comments associated with the first and second slides will be respectively stored, at least because doing so would provide a quick and efficient way to store content to particular storage locations. Homsany, paragraph 1.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bono, Homsany, and Kasriel as applied to claim 1 above, and further in view of Principato (US 2020/0356740 A1; published Nov. 12, 2020).
Regarding claim 22, Bono, in view of Homsany and Kasriel, discloses the invention of claim 1 as discussed above. Bono does not disclose wherein the operations further comprise assigning descriptive metadata to the first comment, the second comment, the third comment, and the fourth comment, the descriptive metadata indicating that the first comment, the second comment, the third comment, and the fourth comment include comment-based data. However, Principato teaches using QR codes with mobile operating systems to send metadata to an existing application where the QR code encodes a parameter type and corresponding parameter values. See figure 5, paragraph 75.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bono to include in the QR codes parameter type information corresponding to the repositories, at least because doing so would provide a quick and efficient way to store content to particular storage locations. Homsany, paragraph 1.1

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The particular content of the parameter type (i.e., that the descriptive metadata indicates that the comments include comment-based data) is interpreted as non-functional descriptive matter.